 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    BRANDON EARL,                                     Case No. 1:19-cv-00712-AWI-BAM (PC)
10                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
11           v.                                         DENIAL OF PLAINTIFF’S MOTION FOR
                                                        PRELIMINARY INJUNCTION
12    DIAZ, et al.,
                                                        (ECF Nos. 3, 10)
13                       Defendants.
14

15          Plaintiff Brandon Earl (“Plaintiff”) is a former state prisoner proceeding pro se and in

16   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

17   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

18          On March 10, 2020, the assigned Magistrate Judge issued findings and recommendations

19   recommending denial of Plaintiff’s motion for preliminary injunction. (ECF No. 10.) The

20   findings and recommendations were served on Plaintiff and contained notice that any objections

21   thereto were to be filed within fourteen (14) days after service. (Id. at 4.) On March 18, 2020,

22   the findings and recommendations were returned as “Undeliverable, Paroled – Inmate No Longer

23   at DMCCF.” The Court has not received a notice of change of address or any other

24   communication from Plaintiff, and the deadline for Plaintiff to file his objections has expired.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the Magistrate Judge’s findings and recommendations are supported by the record and by proper

28   analysis.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2      1. The findings and recommendations issued on March 10, 2020, (ECF No. 10), are adopted

 3         in full;

 4      2. Plaintiff’s motion for preliminary injunction, (ECF No. 3), is denied; and

 5      3. The matter is referred back to the assigned Magistrate Judge for further proceedings

 6         consistent with this order.

 7
     IT IS SO ORDERED.
 8

 9   Dated: March 27, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
